                                          Case 2:19-cv-00263-MCE-DB Document 24 Filed 06/10/20 Page 1 of 4


                                      1   JAMES R. TENERO            (SBN 201023)
                                          SELMAN BREITMAN LLP
                                      2   33 New Montgomery, Sixth Floor
                                          San Francisco, CA 94105-4537
                                      3   Telephone     :     415.979.0400
                                          Facsimile     :     415.979.2099
                                      4   Email         :     jtenero@selmanlaw.com
                                      5   SHERYL W. LEICHENGER (SBN 161688)
                                          SELMAN BREITMAN LLP
                                      6   11766 Wilshire Boulevard, Sixth Floor
                                          Los Angeles, CA 90025-6538
                                      7   Telephone     :     310.445.0822
                                          Facsimile     :     310.473.2525
                                      8   Email         :     sleichenger@selmanlaw.com
                                      9   Attorneys for Defendant
                                          Everest National Insurance Company
                                     10
   LLP




                                     11   CRAIG FARMER                (SBN 61068)
                                          DAWN D. CURTIS              (SBN 227076)
                                     12   FARMER CURTIS LLP
Selman Breitman
                  ATTORNEYS AT LAW




                                          3620 American River Drive, Suite 218
                                     13   Sacramento, CA 95864
                                          Telephone    :      916.679.6565
                                     14   Facsimile    :      916. 679.6575
                                          Email        :      cfarmer@farmercurtislaw.com
                                     15                :      dcurtis@farmercurtislaw.com
                                     16   Attorneys for Plaintiff
                                          County of Sacramento
                                     17

                                     18                                   UNITED STATES DISTRICT COURT

                                     19                       EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO

                                     20
                                                                                                   Case No. 2:19-CV-00263-MCE-DB
                                     21   COUNTY OF SACRAMENTO,
                                                                                                   STIPULATION AND ORDER TO
                                     22                    Plaintiff,                              FURTHER MODIFY CASE SCHEDULE

                                     23          v.

                                     24   EVEREST NATIONAL INSURANCE
                                          COMPANY,
                                     25
                                                           Defendant.
                                     26

                                     27
                                     28
                                                                                               1
                                                      STIPULATION AND ORDER TO FURTHER MODIFY CASE SCHEDULE - Case No. 2:19-cv-00263-MCE-DB
3062 45344 4818-2624-3263 .v2
                                          Case 2:19-cv-00263-MCE-DB Document 24 Filed 06/10/20 Page 2 of 4


                                      1                                        STIPULATION AND ORDER
                                                                              MODIFYING CASE SCHEDULE
                                      2

                                      3          Whereas, this is the third request for an extension of time.
                                      4          Whereas, the first request for an extension of time under the Court's Scheduling Order
                                      5   was necessitated by Plaintiff's substitution of new counsel, Farmer Curtis LLP, on or about
                                      6   January 6, 2020. Understandably, Farmer Curtis required additional time to become familiar
                                      7   with the facts and circumstances of the action in order to prepare and respond to discovery, etc.
                                      8   That request for an extension of time was signed by the Court on January 6, 2020 and provided a
                                      9   90 day extension. (Dkt. 15.) Under this Court Order, fact discovery closed on April 1, 2020.
                                     10          Whereas, the second request for an extension of the Court's Scheduling Order was
   LLP




                                     11   necessary to allow the parties more time to complete written discovery, including potential
                                     12   motions related thereto, and before taking depositions, the disclosure of expert witnesses, the
Selman Breitman
                  ATTORNEYS AT LAW




                                     13   filing of dispositive motions and pretrial proceedings. That request for an extension of time was
                                     14   signed by the Court on February 14, 2020 and provided a 90 day extension. (Dkt. 19.) Under
                                     15   this current Court Order, fact discovery closes on July 1, 2020.
                                     16          Although written discovery is almost completed, the taking of depositions has been delayed
                                     17   due to the circumstances and limitations surrounding COVID-19, California's Shelter In-Place
                                     18   Order and local county-specific orders. Therefore, the parties agree that an additional 90 day
                                     19   extension of the deadlines identified in the Court's February 14, 2020 Amended Scheduling Order
                                     20   is necessary in order to take depositions, to complete appropriate discovery (if any remains),
                                     21   including any potential motions related thereto, dispositive motions and pretrial proceedings.
                                     22   Given that there is no trial date in this matter and neither the Court nor any party in the instant
                                     23   action shall be prejudiced or otherwise harmed by a further 90 day continuance.
                                     24          IT IS HEREBY STIPULATED by the parties and their respective counsel that the
                                     25   deadlines in the Amended Scheduling Order dated February 14, 2020, shall be extended as follows:
                                     26   ///
                                     27   ///
                                     28          Discovery to and including September 29, 2020;
                                                                                             2
                                                    STIPULATION AND ORDER TO FURTHER MODIFY CASE SCHEDULE - Case No. 2:19-cv-00263-MCL-DB
3062 45344 4818-2624-3263 .v2
                                          Case 2:19-cv-00263-MCE-DB Document 24 Filed 06/10/20 Page 3 of 4


                                      1          Disclosure of expert witnesses and reports on or before December 1, 2020;
                                      2          Completion of Expert Discovery on or before January 28, 2021; and
                                      3          Filing of Dispositive Motions on or before March 18, 2021.
                                      4          Except as modified, the Court's Initial Scheduling Order remains unchanged.
                                      5

                                      6   DATED: June 3, 2020                       SELMAN BREITMAN LLP
                                      7

                                      8                                             By: /s/James R. Tenero
                                                                                          JAMES R. TENERO
                                      9                                                   Attorneys for Defendant
                                                                                          Everest National Insurance Company
                                     10
   LLP




                                     11

                                     12
Selman Breitman




                                          DATED: June 3, 2020                       FARMER CURTIS LLP
                  ATTORNEYS AT LAW




                                     13

                                     14
                                                                                    By: /s/Dawn D. Curtis
                                     15                                                   DAWN D. CURTIS
                                                                                          Attorneys for Plaintiff
                                     16                                                   County of Sacramento

                                     17

                                     18                                         SIGNATURE ATTESTATION

                                     19          I, James R. Tenero, am the ECF user whose identification and password are being used to

                                     20   file this Stipulation extending time to respond to written discovery. In compliance with Local

                                     21   Rules, I hereby attest that the party signatories hereto concur in this filing.

                                     22
                                                                                                    /s/James R. Tenero
                                     23                                                          JAMES R. TENERO
                                     24
                                          ///
                                     25
                                          ///
                                     26

                                     27   ///

                                     28   ///
                                                                                             3
                                                    STIPULATION AND ORDER TO FURTHER MODIFY CASE SCHEDULE - Case No. 2:19-cv-00263-MCL-DB
3062 45344 4818-2624-3263 .v2
                                          Case 2:19-cv-00263-MCE-DB Document 24 Filed 06/10/20 Page 4 of 4


                                      1                                                      ORDER
                                      2          Pursuant to Stipulation, and good cause appearing, the Amended Scheduling Order dated
                                      3   February 14, 2020, shall be extended as follows:
                                      4          Discovery to and including September 29, 2020;
                                      5          Disclosure of expert witnesses and reports on or before December 1, 2020;
                                      6          Completion of Expert Discovery on or before January 28, 2021; and
                                      7          Filing of Dispositive Motions on or before March 18, 2021.
                                      8          Except as modified, the Court's Initial Scheduling Order remains unchanged.
                                      9          IT IS SO ORDERED.
                                     10
                                          Dated: June 10, 2020
   LLP




                                     11

                                     12
Selman Breitman
                  ATTORNEYS AT LAW




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27
                                     28
                                                                                             4
                                                    STIPULATION AND ORDER TO FURTHER MODIFY CASE SCHEDULE - Case No. 2:19-cv-00263-MCL-DB
3062 45344 4818-2624-3263 .v2
